In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                                ________________

                               NO. 09-13-00096-CR
                                ________________

                    JOSHUA THOMAS LEONE, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 08-04439
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Joshua Thomas Leone

pleaded guilty to felony theft. The trial court found the evidence sufficient to find

Leone guilty, but deferred further proceedings, placed Leone on community

supervision for two years, and assessed a fine of $500. The State subsequently filed

a motion to revoke Leone’s unadjudicated community supervision. Leone pleaded

“true” to two violations of the conditions of his community supervision. The trial

court found that Leone had violated the conditions of his community supervision,

                                         1
found Leone guilty of felony theft, and assessed punishment at ten years of

confinement.

      Leone’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). We granted an extension of time for Leone to file a pro se brief, but we

received no response from Leone. We have reviewed the appellate record, and we

agree with counsel’s conclusion that no arguable issues support an appeal.

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). However, we note that page two of the judgment references a previously

assessed fine, but page one does not, and the trial court did not orally pronounce a

fine at the revocation hearing. This Court has the authority to modify the trial

court’s judgments to correct a clerical error. Bigley v. State, 865 S.W.2d 26, 27

(Tex. Crim. App. 1993). Therefore, we delete the following language from page

two of the judgment: “The Court ORDERS Defendant punished as indicated

above. The Court ORDERS Defendant to pay all fines, court costs, and restitution

as indicated above.” We substitute the following language in its place: “The Court

ORDERS Defendant punished as indicated on page 1. The Court ORDERS

                                         2
Defendant to pay court costs and restitution as indicated on page 1.” We affirm the

trial court’s judgment as modified.1

      AFFIRMED AS MODIFIED.



                                       ________________________________
                                              STEVE McKEITHEN
                                                  Chief Justice

Submitted on November 12, 2013
Opinion Delivered December 11, 2013
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      1
        Leone may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        3